Citation Nr: 1114244	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-23 119	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of asbestos exposure to include Hodgkin's disease, claimed as "lung cancer."


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to December 1964.

This appeal to the Board of Veterans Appeals (Board) arises from August and November 2007 rating actions that denied service connection for lung cancer, to include as due to asbestos exposure, and a September 2008 rating action that denied service connection for lung cancer and Hodgkin's lymphoma, to include as due to asbestos exposure.  
 
In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  At the hearing, the Veteran clarified that the residuals of exposure to asbestos, claimed as "lung cancer," for which he sought service connection included Hodgkin's lymphoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.

The Veteran contends that he suffers from residuals of inservice asbestos exposure, to include Hodgkin's disease and respiratory pathology such as lung cancer.  A review of the evidence discloses that in September 1988 R. W., M.D., noted a history of a lymphoma with biopsies of the right lung and chest in 1985 and 1986, and diagnosed chronic obstructive pulmonary disease and status post chemotherapy for malignant lymphoma.  In August 2000, D. W., M.D., noted a history of pulmonary fibrosis diagnosed in 1984, and chemotherapy for Hodgkin's disease dating to 1986.  In May 2004, Reed C. Baskin, M.D., stated that he treated the Veteran with chemotherapy for Hodgkin's disease 18 years ago.

At the August 2010 Board hearing, the Veteran testified that his treating physicians, including Dr. Carr at the Baptist Memorial Hospital in Memphis, Tennessee, had related his lung problems including Hodgkin's lymphoma to his military service.  A VA hearing officer has a regulatory duty to suggest the submission of evidence which a claimant may have overlooked, and which would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2010); see also Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (the lack of medical evidence in the record addressing a nexus between an appellant's disability and an inservice event or injury gives rise to the possibility that evidence has been overlooked; a Board hearing officer should suggest that the appellant secure and submit this evidence if he could, and failure to do so is error); Costantino v. West, 12 Vet. App. 517, 520 (1999) (a remand is appropriate where a hearing officer did not advise a claimant to submit relevant evidence).  Under the circumstances, the Board finds that the RO should contact the Veteran and request him to identify physicians other than Dr. Carr who have related his lung problems including Hodgkin's lymphoma to his military service, and provide him an opportunity to obtain and submit written medical nexus opinions from all of them including Dr. Carr.  The RO should obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

At the Board hearing, the Veteran also testified that he was treated for lung problems related to asbestos exposure soon after separation from service.  He asserts that pulmonary specialist Dr. Carr treated him for lung problems at the Baptist Memorial Hospital in Memphis, Tennessee in 1965, at which time he related them to the veteran's military service.  However, no such medical evidence is of record.  In January 2008, the Veteran stated that he began chemotherapy for Hodgkin's lymphoma at the Methodist Central Hospital in Memphis, Tennessee in 1983.  Although in August 2008 the RO requested pertinent medical records from that hospital, no records from the 1980s were received.  As such records are pertinent to the claim on appeal, the Board finds that the RO should request the Veteran to furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation for lung problems and/or Hodgkin's disease at the Baptist Memorial Hospital (to include records of treatment by Dr. Carr), 899 Madison, Memphis, Tennessee 38146, and/or 6019 Walnut Grove, Memphis, Tennessee 38138 from 1965 to the present time; and at Methodist Le Bonheur Healthcare - North (to include records of treatment by Dr. Baskin), 3960 New Covington Pike, Memphis, Tennessee 38128 from 1983 to the present time.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for lung problems and Hodgkin's disease at the Memphis, Tennessee VA Medical Center (VAMC) and the Covington, Tennessee VA outpatient clinic from September 2008 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted above, efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

After all available medical records have been received, the RO should afford the Veteran a VA respiratory examination by a physician to determine the nature and etiology of any residuals of asbestos exposure, to include Hodgkin's disease and respiratory pathology such as lung cancer, and their relationship, if any, to his military service.

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claim.  See 38 C.F.R.   § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.   If the Veteran does not report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding treatment and evaluation of the Veteran for lung problems and Hodgkin's disease at the Memphis, Tennessee VA Medical Center (VAMC), and the Covington, Tennessee VA outpatient clinic from September 2008 up to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  The RO should contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation for lung problems and/or Hodgkin's disease at the Baptist Memorial Hospital (to include records of treatment by Dr. Carr), 899 Madison, Memphis, Tennessee 38146, and/or 6019 Walnut Grove, Memphis, Tennessee 38138 from 1965 to the present time; and at Methodist Le Bonheur Healthcare - North (to include records of treatment by Reed C. Baskin, M.D.), 3960 New Covington Pike, Memphis, Tennessee 38128 from 1983 to the present time.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

3.  The RO should contact the Veteran and request him to obtain and submit from Dr. Carr and other physicians any medical opinion linking any Hodgkin's disease and respiratory disorder including lung cancer to his military service, to include claimed exposure to asbestos therein.

4.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA respiratory examination by a physician to determine the nature and etiology of any residuals of asbestos exposure, to include Hodgkin's disease and respiratory pathology such as lung cancer, and their relationship, if any, to his military service.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions. All indicated tests and studies (to include X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examining physician should review the service and post-service medical records and the claims folder and render an opinion for the record as to whether it is at least as likely as not (i.e., is there at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) (a) that the Veteran has residuals of exposure to asbestos in military service; and (b) that any currently-diagnosed Hodgkin's disease or other respiratory disorder including lung cancer (1) had its onset during the veteran's military service, or (2) is directly related to any symptoms that the Veteran identifies as having had, or any event that he identifies as having occurred in service that might not be reflected in the service medical records, to include exposure to asbestos.  In reaching his opinions, the doctor should review and address any medical statement received from Dr. Carr and other physicians.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

6.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
9.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

